United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
E.T., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Monroe, WA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 19-0948
Issued: July 27, 2020

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
JANICE B. ASKIN, Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On April 1, 2019 appellant, through counsel, filed a timely appeal from a March 8, 2019
merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has met her burden of proof to establish that the acceptance
of her claim should be expanded to include the additional condition of complex regional pain
1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

syndrome/reflex sympathetic dystrophy (CRPS/RSD) as causally related to her accepted
December 1, 2015 employment injury.
FACTUAL HISTORY
On December 9, 2015 appellant, then a 52-year-old rural carrier, filed a traumatic injury
claim (Form CA-1) alleging that on December 1, 2015 she sprained her right ankle when she
stepped on an object in a gravel driveway when delivering a package and her ankle rolled inward
while in the performance of duty. She stopped work on December 1, 2015. OWCP accepted the
claim for sprain of an unspecified ligament of the right ankle and paid wage-loss compensation for
disability from work.
A magnetic resonance imaging (MRI) scan of the right ankle taken on January 14, 2016
demonstrated mild-to-moderate sprains of the medial and lateral ligamentous structures without
focal tear, mild tibialis posterior tendinopathy and tenosynovitis, mild peroneus longus
tendinopathy and tenosynovitis, minimal Achilles tendinopathy, small tibiotalar and subtalar joint
effusions, a small region of deep partial to full-thickness cartilage loss at the tibiotalar joint, and
subtle reactive edema versus strain at the distal aspect of the plantar fascia.
By decision dated May 26, 2016, OWCP denied appellant’s claim for wage-loss
compensation for temporary total disability beyond February 6, 2016. By separate decision of
even date, it denied her claim for a schedule award.
In a report dated September 22, 2016, Dr. Daniel Gonzalez-Dilan, Board-certified in
emergency medicine, discussed his physical examination of appellant’s right ankle. He noted no
ecchymosis, slight swelling over the anterior dorsal foot, tenderness in the lateral ankle, and limited
flexion and extension. Dr. Gonzalez-Dilan diagnosed right ankle sprain, opining that it was related
to the December 1, 2015 incident on a more probable than not basis.
In a September 27, 2016 report, Dr. Sean S. Laghaeian, a podiatric surgeon, treated
appellant for complaints of right ankle pain. On examination of the right ankle, he noted pain out
of proportion which made examination difficult, edema, full muscle strength, generalized pain,
and tenderness to palpation. Dr. Laghaeian diagnosed right ankle pain, type 1 CRPS of the right
lower extremity, right posterior tibial tendinitis, and allodynia. He indicated that, due to the
severity of appellant’s symptoms and the disproportionality of the pain level to the injury, he
suspected CRPS of the right leg. Dr. Laghaeian recommended consultation with a neurologist.
On November 7, 2016 Dr. Rachel P. Allen, a Board-certified neurologist, evaluated
appellant for CRPS. On physical examination, she noted allodynia with mild edema of the right
ankle, but no other clear evidence of autonomic features as would be expected with CRPS.
Dr. Allen indicated that there was “lower suspicion” for CRPS, but that the condition could not be
definitively excluded. She recommended following up with a pain specialist.
On January 31, 2017 Dr. Christopher Merifield, a Board-certified anesthesiologist
specializing in pain medicine, evaluated appellant for chronic right foot pain. He indicated that,
on examination, he did not find symptoms consistent with CRPS, allodynia, or hyperesthesia.
Dr. Merifield diagnosed chronic pain of the right ankle.

2

On March 7, 2017 Dr. Merifield noted continued pain of the right lower extremity in the
lateral and dorsum right foot with intermittent swelling. On examination, he noted mild edema
over the lateral right ankle with slight discoloration, as well as small varicosities in appellant’s
dorsum foot compared to the left. Dr. Merifield diagnosed chronic pain of the right ankle, right
foot pain, and paresthesia of the right foot. He reported that appellant had a confusing presentation,
as she did not have any specific signs of sympathetically-mediated pain. Dr. Merifield indicated
that he was not convinced of the diagnosis and recommended pursuing a bone scan.
Appellant submitted reports of Chelsea Eslick, a physical therapist, who reported the
findings of therapy sessions conducted from March 25 through June 10, 2017.
On April 27, 2017 Dr. Gonzalez-Dilan noted that appellant’s condition had improved with
physical therapy and that she had increased range of motion and less pain. On examination of the
right ankle, he observed no ecchymosis, no edema, and pain on inversion. Dr. Gonzalez-Dilan
diagnosed right ankle sprain, related to the December 1, 2015 employment incident on a more
probable than not basis, and CRPS of the right lower extremity.
In a report dated June 8, 2017, Dr. Gonzalez-Dilan observed that appellant’s condition had
improved markedly. On examination of the right ankle, he noted no ecchymosis, no edema, and
pain only in the posterior right ankle and on ankle inversion. Dr. Gonzalez-Dilan diagnosed right
ankle sprain, related to the employment incident on a more probable than not basis, and CRPS of
the right lower extremity. He advised that appellant could perform light-duty work.
OWCP referred appellant for a second opinion examination with Dr. Vicki Kalen, a Boardcertified orthopedic surgeon. It requested that Dr. Kalen provide a report indicating whether
appellant’s work-related condition had resolved and discussing her current functional capacity and
recommended course of treatment. In a report dated June 28, 2017, Dr. Kalen reviewed appellant’s
medical history and a statement of accepted facts (SOAF). On examination of the right ankle, she
noted no swelling and varicosities, no edema, unremarkable stance and gait, nearly full motion of
the right ankle, and negative Babinski and Clonus tests. Sensory testing demonstrated a
nondermatomal pattern with some loss of sensation on appellant’s lateral calf and toes, but good
sensation on the dorsum of the foot. Dr. Kalen observed tenderness to palpation that began a few
inches above appellant’s ankles and was most marked laterally, noting that when she examined
the malleoli appellant had pain in front of and behind both malleoli, as well as distal to the malleoli
where the collateral ligaments would be. She diagnosed resolved lateral ankle sprain. Dr. Kalen
advised that diagnosing CRPS was outside her experience as an orthopedist, but noted that there
were no symptoms of temperature changes, color changes, or swelling of the right foot. She
indicated that if, it was true that there was ongoing CRPS, it was improving. Dr. Kalen noted that
appellant had no physical restrictions and that any specific symptoms hindering recovery seemed
to be on a psychological basis.
By decision dated August 14, 2017, OWCP terminated appellant’s medical benefits
effective August 10, 2017, based on the opinion of Dr. Kalen who opined that appellant had no
further residuals or disability due to the accepted December 1, 2015 employment injury.
On August 24, 2017 appellant, through counsel, requested a telephonic hearing before a
representative of OWCP’s Branch of Hearings and Review.

3

Appellant subsequently submitted a September 5, 2017 from Dr. Mary F. Read, a Boardcertified family practitioner, who examined appellant for right ankle swelling, pain, sensitivity,
and neurogenic symptoms. Dr. Read reviewed appellant’s history of injury, noting that appellant
rolled her ankle in early December 2015 on a gravel driveway while delivering mail. On
examination, she noted mild swelling, somewhat decreased range of motion on all planes, pain on
palpation on the lateral and medial aspects of the ankles, discoloration of the skin, different
temperature compared to the left, dullness of sensation on the bottom of the foot, and a mildly
antalgic gait. Dr. Read assessed persistent neurogenic symptoms and activity intolerance since an
ankle sprain two years prior. She indicated that a definite diagnosis of CRPS had not been given.
A nerve conduction study of the right lower extremity, administered on September 20,
2017 demonstrated a normal right lower extremity study with no evidence of sensory or motor
neuropathy across the right ankle and foot. There was no evidence of a right sural, superficial
peroneal, medial, or lateral plantar sensory neuropathy, and there was no evidence of a right
peroneal or right tibial motor neuropathy.
In a follow-up report dated October 10, 2017, Dr. Read indicated that appellant did not
meet the criteria for CRPS, but that her earlier presentation may have been compatible with that
diagnosis. On examination of the right foot, she noted no significant ankle or foot edema, a slightly
dusky coloration compared to the left foot when seated for more than 10 minutes, decreased
coolness on the toes of the foot, and fine varicosities that did not appear on the left foot. Dr. Read
noted sensitivity to light touch and/or pressure on the top of the medial aspect of the foot.
In a November 1, 2017 letter to counsel, Dr. Read indicated that it was difficult to give
appellant a firm diagnosis. She noted that, from review of the records, it appeared that appellant
exhibited most of the symptoms consistent with a diagnosis of CRPS, but she could not render the
diagnosis at that time.
The hearing before OWCP’s hearing representative was held on February 13, 2018. At the
hearing, counsel requested a decision as to whether appellant had CRPS/RSD causally related to
her accepted December 1, 2015 employment injury. The record was held open for at least 30 days
subsequent to the hearing for submission of additional evidence.
Appellant submitted physical therapy notes of Ms. Eslick dated February 28 through
May 13, 2017.
By decision dated April 27, 2018, OWCP’s hearing representative affirmed the August 14,
2017 termination decision, but remanded the case to OWCP for a de novo decision on the
additional claimed conditions of CRPS/RSD.
In May 2018 OWCP referred appellant to Dr. William Stump, a Board-certified
neurologist, for a second opinion examination and opinion on the issue of whether she had
CRPS/RSD causally related to the accepted December 1, 2015 employment-related injury. In a
report dated June 11, 2018, Dr. Stump reviewed the medical record and a SOAF. On examination
of the right ankle, he noted normal skin coloration, no motor weakness, decreased sensation over
the dorsum of the right foot, pain with dorsiflexion of the right foot, a stable Romburg examination,
and +1 knee and ankle reflexes, symmetrical bilaterally. Dr. Stump diagnosed objectively resolved

4

right ankle sprain secondary to industrial injury, and persistent pain and parasthesia in the right
ankle and foot region without objective support for RSD. He opined that appellant did not have
CRPS/RSD and noted, “It was not work related.” Dr. Stump advised that she did not require
medical treatment and advised that she was capable of performing the duties of her federal
employment without objectively-based restrictions.
By decision dated July 6, 2018, OWCP denied expansion of appellant’s claim to include
CRPS/RSD causally related to the accepted December 1, 2015 employment injury. It found that
the medical evidence of record, including Dr. Stump’s June 11, 2018, did not support expansion
of the acceptance of the claim.
On July 13, 2018 appellant, through counsel, requested a telephonic hearing before a
representative of OWCP’s Branch of Hearings and Review. The hearing was held on
November 7, 2018 and OWCP’s hearing representative held the case record open for at least 30
days for the submission of additional evidence.
By decision dated December 17, 2018, OWCP’s hearing representative affirmed the
July 6, 2018 decision.
On January 2, 2019 appellant, through counsel, requested reconsideration of the
December 17, 2018 decision.
Appellant submitted a November 28, 2018 report from Dr. Read who reviewed appellant’s
medical history and noted that she had continued physical limitations due to appellant’s right ankle
symptoms. Dr. Read indicated that appellant continued to note differences in color of her right
foot compared to her left, as well as sensitivity to light touch, swelling, decreased range of motion,
sweatiness, and pain with cold temperatures. She did not note results on examination. Dr. Read
diagnosed type 1 CRPS of the right lower extremity, decreased range of motion of the right ankle,
and abnormality of gait.
By decision dated March 8, 2019, OWCP denied modification of the December 17, 2018
decision.
LEGAL PRECEDENT
Where an employee claims that, a condition not accepted or approved by OWCP was due
to an employment injury, he or she bears the burden of proof to establish that the condition is
causally related to the employment injury.3
The medical evidence required to establish causal relationship between a claimed specific
condition and/or period of disability and an employment injury is rationalized medical opinion
evidence. The opinion of the physician must be based on a complete factual and medical
background of the claimant, must be one of reasonable medical certainty, and must be supported

3
J.R., Docket No. 20-0292 (issued June 26, 2020); W.L., Docket No. 17-1965 (issued September 12, 2018); V.B.,
Docket No. 12-0599 (issued October 2, 2012); Jaja K. Asaramo, 55 ECAB 200, 204 (2004).

5

by medical rationale explaining the nature of the relationship between the diagnosed condition and
the specific employment factors identified by the claimant.4
ANALYSIS
The Board finds that appellant has not met her burden of proof to establish that the
acceptance of her claim should be expanded to include the additional condition of CRPS/RSD as
causally related to her accepted December 1, 2015 employment injury.
The Board finds that the weight of the medical opinion evidence with respect to appellant’s
claim for employment-related CRPS/RSD is represented by the thorough, well-rationalized
opinion of Dr. Stump, an OWCP referral physician. The June 11, 2018 report of Dr. Stump
establishes that she does not have CRPS/RSD related to her accepted December 1, 2015 right ankle
injury and that the acceptance of her claim should not be expanded to include this condition.
In his June 11, 2018 report, Dr. Stump noted that, on physical examination of the right
ankle, appellant exhibited normal skin coloration, no motor weakness, decreased sensation over
the dorsum of the right foot, pain with dorsiflexion of the right foot, a stable Romburg examination,
and +1 knee and ankle reflexes, symmetrical bilaterally. He diagnosed objectively resolved right
ankle sprain secondary to industrial injury, and persistent pain and parasthesia in the right ankle
and foot region without objective support for RSD. Dr. Stump opined that appellant did not have
CRPS/RSD. He noted that she did not require medical treatment and indicated that she was
capable of performing the duties of her federal employment without objectively-based restrictions.
The Board has reviewed the opinion of Dr. Stump and finds that it has reliability, probative
value and convincing quality with respect to its conclusions regarding appellant’s claim for
CRPS/RSD related to her accepted December 1, 2015 employment injury. Dr. Stump provided a
thorough factual and medical history and accurately summarized the relevant medical evidence.
He provided medical rationale for his opinion by explaining that appellant had no objective
findings of the condition of CRPS/RSD.5
The case record contains other medical reports regarding the claimed CRPS/RSD
condition, but the Board finds that these reports are of no probative value with respect to
appellant’s expansion claim because they do not contain an opinion relating CRPS/RSD to the
accepted December 1, 2015 employment injury. In a September 27, 2016 report, Dr. Laghaeian
diagnosed CRPS of the right lower extremity, which he suspected due to the severity of her
symptoms and disproportionality of the pain level to the injury. On April 27, 2017 Dr. GonzalezDilan diagnosed right ankle sprain related to the incident on a more probable than not basis, and
CRPS of the right lower extremity. On June 8, 2017 he observed that appellant’s condition had
improved markedly, diagnosing right ankle sprain related to the incident on a more probable than
4

See E.J., Docket No. 09-1481 (issued February 19, 2010).

5

See W.C., Docket No. 18-1386 (issued January 22, 2019); D.W., Docket No. 18-0123 (issued October 4, 2018);
Melvina Jackson, 38 ECAB 443 (1987) (regarding the importance, when assessing medical evidence, of such factors
as a physician’s knowledge of the facts and medical history, and the care of analysis manifested and the medical
rationale expressed in support of the physician’s opinion).

6

not basis, and CRPS of the right lower extremity. In a November 28, 2018 report, Dr. Read did
not note results on examination, but she diagnosed type 1 CRPS of the right lower extremity. As
noted, these medical reports do not attribute the diagnosis of CRPS to the December 1, 2015
employment injury. The reports contain a firm diagnosis of CRPS, but no opinion as to the cause
of the condition. The Board has held that medical evidence that does not offer an opinion regarding
the cause of an employee’s condition is of no probative value on the issue of causal relationship.6
Without medical reasoning explaining how the accepted employment injury of December 1, 2015
caused or contributed to the diagnosed condition, these reports containing a diagnosis of CRPS are
insufficient to establish appellant’s claim.7
The record contains numerous reports that reference CRPS/RSD, but do not give firm
diagnoses of the condition. On January 31, 2017 Dr. Merifield noted that he did not find symptoms
consistent with CRPS, allodynia, or hyperesthesia. In a November 7, 2016 report, Dr. Allen
indicated that there was “lower suspicion” for CRPS, but it could not be definitively excluded. On
March 7, 2017 Dr. Merifield noted that he was not convinced of the diagnosis and recommended
pursuing a bone scan. On June 28, 2017 Dr. Kalen, a prior OWCP referral physician, noted that
diagnosis of CRPS was outside her experience as an orthopedic surgeon, but indicated that there
were no symptoms of temperature changes, color changes, or swelling of the right foot. On
September 5, 2017 Dr. Read noted that a definite diagnosis of CRPS had not been given and, on
October 10, 2017 she advised that appellant did not meet the criteria for CRPS, but that her earlier
presentation may have been compatible with that diagnosis. In a November 1, 2017 report, she
indicated that it was difficult to give appellant a firm diagnosis. Dr. Read noted that, from review
of the records, it appeared that she exhibited most of the symptoms consistent with a diagnosis of
CRPS, but she could not render the diagnosis at that time. The Board has held that a medical report
is of no probative value on causal relationship if it does not provide a firm diagnosis of a particular
medical condition or offer a specific opinion as to whether the accepted employment incident
caused or aggravated the claimed condition.8 As these reports do not provide a firm diagnosis of
CRPS/RSD or an affirmative opinion on the causal relationship between appellant’s accepted
injury and a diagnosis of CRPS/RSD they are insufficient to establish CRPS/RSD causally related
to the accepted employment injury.
Appellant submitted diagnostic reports including an MRI scan of the right ankle taken on
January 14, 2016 and a nerve conduction study taken on September 20, 2017. These reports are
insufficient to establish her expansion claim because the Board has held that diagnostic reports
standing alone that do not offer an opinion regarding the cause of an employee’s condition lack
probative value on the issue of causal relationship.9
The remainder of the medical evidence of record, including a September 22, 2016 report
of Dr. Gonzalez-Dilan, does not contain diagnoses or discussion of CRPS/RSD. As previously
noted, lacking a firm diagnosis and opinion that a diagnosed CRPS/RSD condition is related to the
6

See L.B., Docket No. 18-0533 (issued August 27, 2018); D.K., Docket No. 17-1549 (issued July 6, 2018).

7

See L.D., Docket No. 19-0623 (issued June 19, 2019).

8

See A.R., Docket No. 19-1560 (issued March 2, 2020).

9

C.S., Docket No. 19-1279 (issued December 30, 2019).

7

accepted employment injury, these reports are of no probative value regarding causal
relationship.10
Appellant also submitted notes from Ms. Eslick, a physical therapist, dated February 28
through June 10, 2017. These reports are of no probative value on the underlying issue of this case
because the report of a physical therapist does not constitute probative medical evidence given that
a physical therapist is not a physician under FECA.11
As the medical evidence of record is insufficient to establish that the diagnosed condition
of CRPS/RSD is causally related to the accepted December 1, 2015 employment injury, the Board
finds that appellant has not met her burden of proof to expand the acceptance of her claim.
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met her burden of proof to establish that the
acceptance of her claim should be expanded to include the additional condition of CRPS/RSD as
causally related to her accepted December 1, 2015 employment injury.

10

See id.

Section 8101(2) of FECA provides that physician “includes surgeons, podiatrists, dentists, clinical psychologists,
optometrists, chiropractors, and osteopathic practitioners within the scope of their practice as defined by State law.”
5 U.S.C. § 8101(2). See also David P. Sawchuk, 57 ECAB 316, 320 n.11 (2006) (lay individuals such as physician
assistants, nurses, and physical therapists are not competent to render a medical opinion under FECA).
11

8

ORDER
IT IS HEREBY ORDERED THAT the March 8, 2019 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: July 27, 2020
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

9

